n^-o\
                IN THE COURT OF CRIMINAL APPEALS
                              0F TEXAS                tVlOTlOBSS DENIED
                                                      DATE: \\M'\^
                          NO. WR-82,546-01            BY:_20

EX PARTE                          §           IN THE DISTRICT COURT
                                  §
JAMES JAVANCE DAVENPORT                       292nd JUDICIAL DISTRICT
                                  §
                                              DALLAS COUNTY, TEXAS.
                                  §


                          MOTION OF DEFAULT



     To the honorable Court Of Criminal Appeals. Comes now, James
Javance Davenport, Applicant, and would respectfully show the fol
lowing ;



     Applicant was convicted of the offense of capital murder and
sentenced to life imprisonment. On May 12,2014, applicant filed his
original application for writ of habeas. Styled W05-41796-V(A).
                                 II.


     On June 6,2014 an order designating issues was signed by the
trial court. On December 4,2014 the clerk.of the trial court trans
mitted to this Court this application for writ of habeas corpus,
without completing it's fact findings and conclusions of law.

                                III.

     Occording to*the Texas Rules of Appellate Procedures (T.R.A.P)
the trial court has 6 months to complete it's fact findings and
conclusions of law, which the trial court failed to do. This was
caculated to stall the procedure.


                                                 COURT QFCWmWIAlB
                                                      MAR 30 2015

                                                   Afe©IAeosfa,GI§rk

                            Page 1 of 2
Motion cont



                                      IV,



       Applicant moves this Court to consider the trial court to be
  in default        and would ask    this   Court   to move   forward with the

issues set out in applicant's original application for writ of \v
habeas corpus without any further consideration or fillings from
the State or Trial Court.


                                    PRAYER.



       Applicant prays that this Court will consider and grant this
"MOTION OF DEFAULT" and make such findings that will see justice
done   in   this case.



               Signed this 24th day of March, 2015


                                                                lly submitted,



                                                    James J Davenport
                                                    TDCJ# 01632406
                                                    Bill Clements Unit'
                                                    9601 Spur 591
                                                    Amarillo, Texas.
                                                              79107-9606




                         INMATE'S UNSWORN DECLARATION


       " I, James Javance Davenport, TDCJ# 01632406, being presently
incarcerated at the Bill Clements Unit in Potter County, Texas, do
declare under penalty-.of perjury that the foregoing statements
made   in   this motion of   default are    true and correct     to   the best of

my knowledge".
              Signed this 24th day of March.




                                 Page 2 of 2
                          CERTIFICATE OF   SERVICE



     I, James J Davenport, certify that a true copy of the fore
going " Motion of Default ", was served on the COURT OF CRIMINAL
APPEALS of TEXAS, P.O. BOX 12308, CAPITOL STATION, Austin, Texas
78711, by depositing same in the United States mail, postage pre
paid, on March 24,2015.



                                                     James   avenport




COURT OF    CRIMINAL APPEALS
P.O. BOX 12308, Capitol Station
    Austin, Texas. 78711




UNITED    STATES COURT OF APPEALS
         Fifth District
Federal Building
600 S.    Maestri Place
New Orleans, LA. 70130




                                  Page 3